MEMORANDUM OPINION
                                        No. 04-11-00654-CR

                                          Monica CHAPA,
                                            Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 144th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 20098CR12141W
                            Honorable Angus McGinty, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 26, 2011

DISMISSED FOR LACK OF JURISDICTION

           In January 2010, Monica Chapa pled nolo contendere to a felony offense pursuant to a

plea bargain. The trial court deferred an adjudication of guilt and placed Chapa on community

supervision for a period of three years. On July 26, 2011, the trial court signed an order

amending the conditions of Chapa’s community supervision. Chapa seeks to appeal the July 26,

2011 order. An order modifying the conditions of community supervision is not appealable. See
                                                                                04-11-00654-CR


Davis v. State, 195 S.W.3d 708, 710 (Tex. Crim. App. 2006); Basaldua v. State, 558 S.W.2d 2, 5

(Tex. Crim. App. 1977).

       On September 21, 2011, we ordered Chapa to show cause by October 11, 2011, why the

appeal should not be dismissed for lack jurisdiction. Chapa has not responded to our order.

Accordingly, we dismiss this appeal for lack of jurisdiction.



                                                                PER CURIAM

DO NOT PUBLISH




                                               -2-